LOAN AGREEMENT dated as of March 18, among DOUGLAS EMMETT 2007, LLC, a Delaware limited liability company, DOUGLAS EMMETT REALTY FUND 2002, a California limited partnership, and DOUGLAS EMMETT 1995, LLC, a Delaware limited liability company, individually and collectively, jointly and severally, as Borrower the LENDERS Party Hereto, EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent, and ING REAL ESTATE (USA), LLC, as Documentation Agent ───── $340,000,000 ───── EUROHYPO AG, NEW YORK BRANCH, as Lead Arranger and Sole Bookrunner LOAN AGREEMENT LOAN AGREEMENT dated as of March 18, 2008 by Douglas Emmett 2007, LLC, a Delaware limited liability company (the “2orrower”), Douglas Emmett Realty Fund 2002, a California limited partnership (the “LP Borrower”) and
